Citation Nr: 0905956	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-39 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical 
spine disability currently rated as 30 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 
1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 30 percent rating 
for a service-connected cervical spine disability; and 
granted service connection for radiculopathy of the right 
upper extremity, with an initial 10 percent evaluation.  

The Veteran testified at a video conference hearing before 
the undersigned, in January 2009, and before a decision 
review officer at the RO in January 2008.  Transcripts of 
both hearings are of record.

In his substantive appeal, and in testimony and contentions 
at the January 2008 hearing, the veteran and his 
representative made statements that could be construed as a 
petition to reopen the previously denied claim for service 
connection for a low back disability.  This issue is referred 
to the agency of original jurisdiction (AOJ) for initial 
consideration.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for radiculopathy of the right upper 
extremity is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDING OF FACT

The cervical spine disability is manifested by severely 
limited motion without unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5235 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  
Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA required notice in correspondence sent to 
the Veteran in February 2007 and June 2008.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  The letters also 
provided notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
claimed disability.

The June 2008 letter was also in full compliance with the 
requirements of Vazquez-Flores.  That letter informed the 
Veteran that he should submit medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability; and the effect that worsening had on his 
employment and daily life; and provided examples of the types 
of medical and lay evidence that he could submit.  A 
discussion of the rating criteria utilized in the present 
case was also included.

It appears then that the only deficiency with regard to VCAA 
notice in this case is that some portions were received 
following the initial adjudication of the claim.  However, 
this timing deficiency was cured by readjudication of the 
claim in the July 2008 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 444 F.3d 1317 (Fed. Cir. 
2007).

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

The information and evidence associated with the claims file 
consist of the Veteran's service medical records, and VA and 
private medical treatment records.  

The Veteran was also afforded a VA examination.  The veteran 
has testified that his disability is worsening.  In general a 
veteran is entitled to a new examination where there is 
evidence of worsening since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  As discussed in further 
detail below, the appeal is being remanded for a new 
examination to evaluate the neurologic manifestations of the 
disability.  In order to obtain a higher rating on the basis 
of its orthopedic examination, the cervical spine would have 
to be ankylosed, or fixed, in an unfavorable position.  
While testifying that his disability was worsening, the 
veteran demonstrated an ability to move his neck.  This 
testimony is consistent with the findings on the most recent 
examination, and there is no other evidence of unfavorable 
ankylosis.  As also discussed below, there has been no 
allegation of unfavorable ankylosis.  He has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and the Board is likewise unaware of such. 

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The cervical spine disability is currently rated at 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5235.  The General Rating Formula for Diseases and 
Injuries of the Spine provides a 30 percent evaluation when 
forward flexion of the cervical spine is limited to 15 
degrees or less; or there is favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine.  
Unfavorable ankylosis of the entire spine would result in a 
100 percent rating.  Id.

Note 5 to the General Rating Formula for Diseases and 
Injuries of the Spine indicates that unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id. at Note 5.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, pertaining to functional impairment.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2008).  
These provisions are not for consideration; where, as in this 
case, the veteran is in receipt of the highest rating based 
on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).



Factual Background
 
The Veteran underwent a VA examination in March 2007.  He 
stated that since his last VA examination in June 2005, his 
neck pain and stiffness had worsened.  He was reportedly 
receiving physical therapy and rehabilitation for treatment.  
He reported difficulty with driving due to the inability to 
turn his head and also difficulty sleeping.  His current 
symptoms included pain, weakness, and stiffness- all of which 
were present constantly.  He occasionally had sharp shooting 
pain.  Flare-ups occurred one to two times per week and were 
precipitated by driving, shopping, looking up, and rotating 
his head.  He used a neck brace every night while watching 
television.  

Upon physical examination, the Veteran was observed to hold 
his head stiffly in forward position, and he moved his entire 
body to turn his head.  His posture and gait were stiff and 
awkward.  Partial loss of cervical lordosis was noted.  
Palpation along the cervical spine caused tenderness.  The 
cervical spine range of motion included: forward flexion from 
0 to 5 degrees; extension from 0 to 5 degrees; left and right 
lateral flexion from 0 to 10 degrees; and left and right 
rotation from 0 to 15 degrees.  Pain was present with all 
ranges of motion, and the veteran was unable to progress 
through the pain.  He was also unable to perform any 
repetitive movements at all.  There was no evidence of spasm 
or weakness.

At the January 2008 hearing, the veteran testified that his 
activities were significantly limited largely due to pain in 
the right lower extremity.  His representative acknowledged 
that ankylosis had not been shown.  The veteran reported that 
he needed to use a cervical collar because of an inability to 
sit for prolonged periods.

At his January 2009 hearing, the Veteran testified that his 
neck disability had worsened.  He was wearing a cervical neck 
brace during the hearing.  He described having difficulty 
moving his head, especially when driving and shopping.  He 
stated that he had particular difficulty when attempting to 
turn his head to the right, when looking for oncoming traffic 
at intersections.  He also demonstrated the limited range of 
motion in his neck by attempting to move his head in various 
directions.  While doing so, he indicated that the major 
difficulty was with moving his head in the upwards and 
downwards motions; rotation of his head from side to side was 
"fine."

Analysis

The Veteran's service-connected cervical spine disability is 
currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5235.

In order to warrant a higher disability rating under the 
pertinent diagnostic criteria there would have to be, at the 
minimum, unfavorable ankylosis of the entire cervical spine.  
See Id.  Here, the evidence clearly demonstrates that the 
Veteran does not have ankylosis of the cervical spine, 
unfavorable or otherwise.  Ankylosis is generally defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992)).  The Veteran's cervical spine is not 
fixed in flexion or extension, although his range of motion 
is shown to be severely restricted with only 5 degrees of 
flexion and extension.  Thus, his cervical spine is not 
ankylosed.  Even if the evidence were deemed to show that the 
disability approximated favorable ankylosis, it still would 
not warrant a rating higher than 30 percent already assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5235.

A higher rating would require unfavorable ankylosis, but 
since all the evidence shows that the spine is not fixed and 
that the veteran can move the spine to neutral, the 
disability does not meet or approximate that level.  
38 C.F.R. §§ 4.7, 4.21 (2008).  As such the weight of the 
evidence is against the grant of an increased rating on a 
schedular basis.

Extraschedular Evaluation

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  The Board recognizes that the question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The Veteran's cervical spine disability is manifested by 
severely limited motion, with associated symptoms of pain and 
stiffness.  As discussed above the specific rating criteria 
reasonably contemplates these symptoms and the assigned 
schedular evaluation is, therefore, adequate.  Hence referral 
for consideration of an extraschedular rating is not 
warranted.


ORDER

An increased rating for a cervical spine disability, 
currently rated as 30 percent disabling, is denied.

REMAND

The Veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for radiculopathy, 
right upper extremity.

As noted, the veteran has testified to worsening of his 
disability since the last VA examination.  Given the evidence 
of worsening since the last examination, a new examination is 
needed.  Snuffer.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination to determine all the 
current neurologic manifestations of 
the cervical spine disability, 
including radiculopathy in the right 
upper extremity.  The claims file and a 
copy of this decision should be 
provided to the examining physician.  

The examiner should identify all 
symptomatology attributable to 
radiculopathy, right upper extremity 
from the cervical spine disability.  In 
doing so, the examiner should 
distinguish, if possible, between the 
symptomatology of the (non service-
connected) rheumatoid arthritis, 
Dupuytren's Contracture, and gouty 
nephropathy and the symptomatology of 
the service-connected radiculopathy, 
right upper extremity.  If it is 
impossible to distinguish between such 
symptomatology, this should be 
specifically stated.

The Veteran is advised that the 
examination is needed to evaluate his 
appeal, and that failure to report for 
any scheduled examination may result in 
the denial of that appeal.  38 C.F.R. 
§ 3.655. 

Afterwards, the examiner should provide 
an opinion on the severity of the 
service-connected radiculopathy and 
indicate whether the radiculopathy 
symptoms are mild, moderate, or severe 
or result in complete paralysis of any 
nerve.  

2.  If the decision remains unfavorable 
to the Veteran, a supplemental 
statement of the case (SSOC) should be 
prepared.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


